946 N.E.2d 1144 (2011)
Tonya PEETE, Appellant,
v.
STATE of Indiana, Appellee.
No. 49S05-1104-CR-201.
Supreme Court of Indiana.
May 9, 2011.

PUBLISHED ORDER
By order dated April 7, 2011, the Court granted transfer of jurisdiction in this criminal appeal and vacated the Court of Appeals not-for-publication memorandum decision. After further review, including oral argument, a majority of the Court has determined that transfer of jurisdiction was improvidently granted. Accordingly, the order granting transfer of jurisdiction is VACATED.
The transfer petition filed by Appellant Peete is DENIED. See App. R. 58(B). The Court of Appeals not-for-publication memorandum decision, Peete v. State, No. 49A05-1004-CR-220, slip op., 2010 WL 4813702 (Ind.Ct.App. Nov. 24, 2010), is no longer vacated and is REINSTATED.
This appeal is at an end. The Clerk is directed to certify this appeal as final and to send copies of the order to counsel of record. The Clerk is also directed to post this order on the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
All Justices concur, except DAVID, J., who would reverse the trial court.